Case: 12-12812   Date Filed: 06/24/2013   Page: 1 of 3


                                                        [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 12-12812
                        Non-Argument Calendar
                      ________________________

                   D.C. Docket No. 2:11-cv-00479-B-B

GEORGE WILSON,

                                                           Plaintiff-Appellant,

                                  versus

SELMA WATER WORKS AND SEWER BOARD,

                                                          Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Alabama
                      ________________________



                              (June 24, 2013)



Before CARNES, BARKETT and BLACK, Circuit Judges.

PER CURIAM:
                Case: 12-12812        Date Filed: 06/24/2013       Page: 2 of 3


       George Wilson appeals the dismissal of his civil rights action pursuant to the

Rooker-Feldman 1 doctrine. We affirm. 2

       In 2009, Wilson sued Selma Water Works and Sewer Board (Selma Board)

in Alabama state court for allegedly damaging his building. The trial court

awarded Selma Board summary judgment and the Alabama Court of Civil Appeals

affirmed. On August 5, 2011, the Alabama Supreme Court denied Wilson’s

petition for writ of certiorari, thereby ending the state-court proceedings. On

August 19, 2011, Wilson filed this case in federal district court alleging violations

of his federal due process rights based on (1) Selma Board’s discovery and

pleading tactics in state court, and (2) the state-court trial judge’s failure to recuse

himself. According to Wilson’s Second Amended Complaint, he “seeks relief

from summary judgment of Alabama Courts” notwithstanding the verdict of those

courts. Wilson’s claims were subsequently dismissed by a federal magistrate judge

after the parties consented to the magistrate’s jurisdiction.

       Wilson’s claims are jurisdictionally barred under the Rooker-Feldman

doctrine. See Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284,


       1
          D.C. Court of Appeals v. Feldman, 460 U.S. 462, 103 S. Ct. 1303 (1983); Rooker v.
Fidelity Trust Co., 263 U.S. 413, 44 S. Ct. 149 (1923).
       2
         We review the magistrate judge’s dismissal for lack of subject-matter jurisdiction in this
case de novo. Nicholson v. Shafe, 558 F.3d 1266, 1270 (11th Cir. 2009). Also, we deny
Appellee’s motion to sanction Wilson under Fed. R. Civ. P. 11 and Fed. R. App. P. 38. See, e.g.,
Woods v. Internal Revenue Serv., 3 F.3d 403, 404 (11th Cir. 1993) (noting this Court’s
reluctance to sanction pro se litigants).
                                                2
               Case: 12-12812     Date Filed: 06/24/2013   Page: 3 of 3


125 S. Ct. 1517, 1521–22 (2005). The Rooker-Feldman doctrine bars state-court

losers from seeking what would be, in substance, appellate review of state-court

judgments in federal district court based on claims that the state-court judgment

violated the losing parties’ federal rights. See Brown v. R.J. Reynolds Tobacco

Co., 611 F.3d 1324, 1330 (11th Cir. 2010); see also Casale v. Tillman, 558 F.3d

1258, 1260 (11th Cir. 2009) (holding Rooker-Feldman also bars federal claims

raised in state court as well as claims that are inextricably intertwined with the

state-court judgment). Because that is precisely what Wilson seeks to do in this

case, his claims are jurisdictionally barred.

      Accordingly, the magistrate judge’s dismissal is AFFIRMED.




                                           3